COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  C & C Road Construction, Inc./SAAB Site      §               No. 08-17-00056-CV
  Contractors, L.P.,
                                               §                  Appeal from the
                       Appellants,
                                               §            County Court at Law No. 6
  v.
                                               §             of El Paso County, Texas
  SAAB Site Contractors, L.P./C & C Road
  Construction, Inc.,                          §               (TC# 2014DCV2960)

                        Appellees.             §

                                               §

                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the remaining portion of the Reporter’s Record until December 22, 2017. NO

FURTHER REQUESTS FOR EXTENSION OF TIME TO FILE THE REMAINING PORTION

OF THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Camilla A. Madrid, Court Reporter, for El Paso County,

Texas, prepare the remaining portion of the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before December 22, 2017.

       IT IS SO ORDERED this 7th day of December, 2017.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.